J-A22033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JERRY REEVES                               :
                                               :
                      Appellant                :      No. 1421 MDA 2020

       Appeal from the Judgment of Sentence Entered October 21, 2020
               In the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-CR-0003869-2009


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                                  FILED APRIL 20, 2022

        Appellant, Jerry Reeves, appeals from the judgment of sentence

entered in the Dauphin County Court of Common Pleas, following his jury

trial convictions for second-degree murder, robbery, and firearms not to be

carried without a license.1 We affirm.

        In its opinion, the trial court sets forth the relevant facts of this case

as follows:

           Trooper Curtis Salak…was on patrol on the night of May
           25, 2006, at around 1:15 a.m., when he observed a white
           male trying to get his attention in front of City Gas and
           Diesel. The white male, Michael Roberts…, had stopped by
           City Gas and Diesel to get a pack of cigarettes and some
           cash from the ATM. Roberts pulled into the parking lot,
           got out, walked in the door, went to the ATM, withdrew
____________________________________________


1   18 Pa.C.S.A. §§ 2502(b), 3701(a)(ii), and 6106(a)(i), respectively.
J-A22033-21


       funds, and then walked back to the counter to get a pack
       [of] cigarettes. When he got to the counter, he observed a
       gentleman, Hitender Thakur, laying on the floor with a
       wound in his chest, bleeding profusely. Roberts then ran
       outside to call 911. He ended the call when he saw a
       police officer, Trooper [Salak], driving down the road. He
       flagged down the police officer and brought him to the
       scene.

       Trooper Salak entered the store and observed a male
       laying on his back behind the counter. He attempted to
       aid the victim,…but he was unsuccessful.        Other than
       Roberts, Trooper Salak observed another male, Sanjay
       Thakur…at the store.     [Sanjay] Thakur, a friend and
       roommate of Hitender Thakur, was returning to City Gas
       and Diesel to return the victim’s borrowed cell phone.
       When he arrived at the convenience store, he observed
       Roberts running around outside of the store while on the
       phone with police. Roberts told [Sanjay] Thakur about the
       victim and [Sanjay] Thakur then ran inside of the store.

       Investigator Brandon Kunkel arrived on scene at around
       2:20 a.m. After receiving a briefing from Officer Kimmick,
       he began to take photographs of the scene. Investigator
       Kunkel watched the store’s surveillance video and used
       that to process the scene for fingerprints. Most of the
       areas were high traffic areas for the presence of
       fingerprints. A total of seven print cards were collected
       from the scene. No DNA evidence was collected from the
       scene. All evidence was forwarded to the Pennsylvania
       State Police laboratory.

       Detective Christopher Krokos arrived on scene at around
       2:30 a.m. Investigator Kunkel walked Detective Krokos
       through the crime scene and gave him preliminary
       information. Detective Krokos observed Hitender Thakur
       laying on the floor behind the counter.

       Dr. Wayne Ross performed the autopsy on Hitender Thakur
       on May 25, 2006. Dr. Ross determined that the gunshot
       went through his chest, his heart, his aorta, and travelled
       into his belly region. The cause of death is a gunshot
       wound to the chest.      Dr. Ross further testified that
       [Phencyclidine,] PCP[,] can affect memory and cause

                                  -2-
J-A22033-21


       amnesia. Dr. Jonathan Arden also testified regarding the
       effects of PCP. Dr. Arden reviewed the report from Dr.
       Ross and testified that he is not aware that memory loss is
       one of the recognized effects or complications of the use of
       PCP.    However, he did testify that PCP causes mind-
       altering effects.

       Investigator Karen Lyda…attended the autopsy of Hitender
       Thakur. Investigator Lyda collected the bullet from the
       autopsy and submitted it to Pennsylvania State Police.
       Investigator Lyda helped the lead investigator of this case
       with the processing of some latent fingerprints. Any prints
       that had sufficient details were run through [the
       Automated Fingerprint Identification System,] AFIS. One
       palm print came back to Tavon Shaw.

       [Sergeant] David Krumbine, qualified as a ballistics expert
       during trial, received the bullet submitted in this case.
       Sergeant Krumbine determined that it was a discharged
       and mutilated metal jacketed bullet of the .25 caliber class
       that was discharged from a firearm having rifling with
       eight lands and grooves and a right twist.

       On May 28, 2006, being interviewed for an unrelated
       incident, Appellant provided information about Hitender
       Thakur’s murder to Officer Fenton in hopes that he could
       be released for a family holiday cookout to avoid charges.
       Detective Krokos went to Appellant’s home and took him
       back to Harrisburg Police Department for an interview.
       Appellant told Detective Krokos that he was sitting across
       the street from City Gas and Diesel on a porch. He saw a
       male who he knew as Jermaine Taylor exit a vehicle, go
       into the store, rob the store, and then get into the vehicle
       again to drive away. He then told Detective Krokos that
       he lied, and Jermaine Taylor did not exist. He stated that
       he lied because he wanted to be present at his family’s
       cookout for the holiday. Appellant eventually stated to
       Detective Krokos that he did not have information about
       the murder. Detective Krokos considered Appellant part of
       the case, but not a suspect until 2009.

       Nishant Rana, roommate and childhood friend of Hitender
       Thakur, was interviewed. Rana also worked at City Gas
       and Diesel with Hitender Thakur. Rana’s usual shift was

                                  -3-
J-A22033-21


       midnight to 6 a.m. and the victim’s usual shift was 7 p.m.
       to midnight. Hitender Thakur switched shifts with Rana
       because Hitender Thakur was taking summer classes.
       Rana knew Appellant because he came into the store
       around three to four times a week for approximately six or
       seven months.       Appellant would sweep for Rana in
       exchange for free cigars. Rana began working at the store
       in the daytime after the victim’s murder. He never saw
       Appellant in the store again after the murder.

       After reviewing the surveillance video, Detective Krokos
       was able to identify two males as Derrick Small and Xavier
       Henry.     Both Derrick Small and Xavier Henry were
       interviewed. Through the interview with Derrick Small, a
       suspect profile was created indicating that the suspect was
       shorter in stature and weight, male, and light skinned,
       either Hispanic or black. This suspect profile was used to
       rule out subsequent suspects and leads.

       On May 25, 2006, Billy Grier…was interviewed and
       determined to have been near the store, but he was ruled
       out because he did not match the description. Grier was
       about five feet seven inches and weighed two hundred and
       twenty-five pounds. Grier stated that he saw someone go
       into the store who he thought committed the crime. This
       person was identified by Grier as “G-Dawg,” but he was
       unable to identify this person in the provided photographs.
       Grier then went back to his original story that he did not
       know anything about the incident.

       Detective Krokos then learned that Kai Anderson and
       Michael Holmes escaped from the Work Release Center the
       night of the incident. Kai Anderson was interviewed on
       May 31, 2006[,] and he denied any involvement in the
       incident. Michael Holmes is six feet three inches tall and
       weighed two hundred pounds at the time he was
       interviewed.     Isaiah Richmond was interviewed in
       connection with the incident and he also denied any
       involvement. Isaiah Richmond is five feet ten inches tall,
       weighed one hundred and fifty pounds, and has medium to
       dark skin tone.

       On July 29, 2009, Detective Krokos saw that Appellant was
       in custody for an unrelated incident. Appellant agreed to

                                  -4-
J-A22033-21


          speak with Detective Krokos about Hitender Thakur’s
          murder. Detective Krokos asked Detective Donald Heffner
          to help him interview Appellant. Detective Heffner then
          asked Detective Hector Baez to help in the interview as
          well. Detective Heffner verbally Mirandized[2] Appellant
          before taking him upstairs to his office. Appellant told the
          detectives that he was across the street at the time of the
          incident and gave them three names. Appellant stated
          that he was across the street when he saw his cousins,
          Ferred and Chase, and a third black male, Joseph Baldwin,
          at the store. He stated that Chase and Joseph Baldwin
          went into the store. Appellant heard a gunshot and then
          saw Chase and Joseph Baldwin get into a vehicle.
          Appellant then stated that the murder was an accident and
          that it was not intentional. The detectives told Appellant
          that his story did not make sense. Appellant then changed
          his story to say that he was in front of the store with the
          three men instead of on his porch. Appellant stated that
          Ferred went into the store and Appellant took off running
          when he heard a gunshot. Detectives again told Appellant
          that his story did not make sense and that Appellant
          needed to tell the truth. Appellant began to get emotional
          and stated that it was an accident and that he just needed
          money. He told the detectives that he burned his clothing
          at the Reservoir Park after the incident. He also stated
          that he got the gun in Baltimore. Appellant stated that he
          was under the influence of PCP at the time of the robbery
          and murder.

(Trial Court Opinion, 1/4/21, at 2-7) (internal record citations and footnotes

omitted).

        In 2010, prior to Appellant’s first trial, counsel moved to suppress

Appellant’s confession, claiming the confession was given without a knowing

and voluntary waiver of Appellant’s constitutional rights.     The trial court

conducted a suppression hearing where it heard testimony from Detectives
____________________________________________


2   Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).



                                           -5-
J-A22033-21


Heffner and Krokos, and subsequently denied the motion.

      Thereafter, the court conducted a three-day jury trial. As part of its

case-in-chief,   the     Commonwealth     introduced   Appellant’s   confession.

Appellant testified in his defense.       On June 23, 2010, the jury found

Appellant guilty of second-degree murder, robbery, and firearms not to be

carried   without   a    license.   The   court   sentenced   Appellant   to   life

imprisonment for murder and imposed a concurrent five to ten years’

imprisonment on the robbery count, and a concurrent one to two years’

imprisonment on the firearms count. On July 1, 2011, this Court affirmed

the judgment of sentence. See Commonwealth v. Reeves, 32 A.3d 256

(Pa.Super. 2011) (unpublished memorandum).             Appellant did not seek

further direct review.

      On July 30, 2012, Appellant filed a timely petition pursuant to the Post

Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9541-9546, arguing that

trial counsel was ineffective for failing to present evidence of another

suspect. The PCRA court issued notice of intent to dismiss the PCRA petition

per Pa.R.Crim.P. 907 on October 10, 2012.          Appellant filed objections on

October 29, 2012.       On November 26, 2012, the PCRA court denied relief,

concluding that trial counsel’s failure to present evidence of an alternate

suspect did not prejudice Appellant based on Appellant’s confession and the

store surveillance video which corroborated the confession. On November 7,

2013, this Court affirmed the denial of PCRA relief, and our Supreme Court


                                      -6-
J-A22033-21


denied allowance of appeal on March 25, 2014.        See Commonwealth v.

Reeves, 91 A.3d 1276 (Pa.Super. 2013) (unpublished memorandum),

appeal denied, 624 Pa. 696, 87 A.3d 815 (2014).

      On July 31, 2014, Appellant filed a petition for writ of habeas corpus,

asserting, inter alia, ineffective assistance of counsel for failing to present

evidence that two other suspects had committed the robbery.                The

Magistrate Judge to whom the petition was referred denied an evidentiary

hearing and recommended that the District Court dismiss Appellant’s petition

as untimely because it was filed four months late. The United States District

Court for the Middle District of Pennsylvania adopted the Magistrate Judge’s

report and recommendation.

      By opinion entered July 23, 2018 (as amended July 25, 2018), the

Third Circuit Court of Appeals vacated the order dismissing Appellant’s

habeas corpus petition as untimely. In doing so, the Court held that, as a

matter of first impression, when a state prisoner asserts ineffective

assistance of counsel based on counsel’s failure to discover or present to the

fact-finder exculpatory evidence that demonstrates his actual innocence,

such evidence constitutes “new” evidence for purposes of the actual

innocence miscarriage of justice gateway to excusing procedural default of

the habeas claim.    Thus, the Court characterized the proffered alternate

suspect evidence as “new,” and remanded for the District Court to consider

whether such evidence was reliable, and whether Appellant could show that


                                     -7-
J-A22033-21


it was more likely than not that no reasonable juror would have convicted

him based on that evidence.     If Appellant is able to make such a showing

upon remand, then the Third Circuit directed the District Court to review

Appellant’s ineffective assistance of counsel claim on the merits.       See

Reeves v. Fayette SCI, 897 F.3d 154 (3d Cir. 2018), cert. denied, ___

U.S. ___, 139 S.Ct. 2713, 204 L.Ed.2d 1123 (2019).

      Upon remand, the District Court granted Appellant’s petition for

habeas corpus relief, and ordered the Commonwealth to release or retry

Appellant within 120 days. See Reeves v. Coleman, No. 3:14-cv-01500-

SES, Doc. No. 78 (M.D.Pa. filed Nov. 13, 2019).              The Commonwealth

subsequently gave its notice of intent to retry Appellant.

      On August 20, 2020, Appellant filed a pre-trial motion to suppress his

confession.    On August 27, 2020, Appellant filed notice of his intent to

introduce expert testimony from Daniel A. Martell, Ph.D., and Jacqueline

Evans, Ph.D.    Following a hearing on September 22, 2020, the trial court

denied Appellant’s motion to suppress the confession, relying on the law of

the case doctrine. The court also precluded the testimony of Appellant’s two

proffered expert witnesses. On that same day, Appellant filed a motion in

limine to preclude expert testimony from Dr. Wayne Ross regarding the

effects of PCP, which the court denied on September 30, 2020.

      The court commenced a retrial of Appellant on October 19, 2020. The

Commonwealth introduced Appellant’s confession during its presentation of


                                     -8-
J-A22033-21


evidence.     The Commonwealth also read into the record Appellant’s

testimony from his first trial. (See N.T. Trial, 10/20/20, at 435-472). At the

conclusion of trial, on October 21, 2020, the jury convicted Appellant of

second-degree murder, robbery, and firearms not to be carried without a

license. The court sentenced Appellant that same day to life without parole

for the murder conviction and imposed concurrent sentences of five to ten

years’ incarceration for robbery and one to two years’ incarceration for

firearms not to be carried without a license.

      Appellant timely filed a notice of appeal on November 5, 2020.       On

November 10, 2020, the court ordered Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal, and Appellant timely

complied.

      Appellant raises the following issues for our review:

         Whether the trial court erred in denying [Appellant]’s
         motion to suppress his July 29, 2009, statement because
         the law-of-the-case doctrine should not apply in a retrial,
         particularly where the legal issues and record are different
         than those in the previous suppression proceeding?

         Whether the trial court erred in holding that testimony
         from [Appellant]’s expert witnesses on the phenomenon of
         false confessions and on [Appellant]’s mental-health
         history and psychological assessments of [Appellant] was
         inadmissible at both the suppression and trial stages?

         Whether the trial court erred in permitting [Appellant]’s
         testimony from his previous trial, where he was
         represented by constitutionally-ineffective counsel, to be
         read to the jury?

         Whether    the   trial   court   erred   in   sustaining   the

                                     -9-
J-A22033-21


          Commonwealth’s hearsay objections to testimony related
          to alternative suspects and the course of the police
          investigation, particularly where the federal courts held
          prior counsel was ineffective for failing to present this
          precise evidence?

(Appellant’s Brief at 4-5).

       In his first issue, Appellant argues that the court erred in applying the

law of the case doctrine to deny his 2020 motion to suppress his July 29,

2009 statement because both the law and facts changed since the filing of

his initial suppression motion. Appellant asserts that the bases for his 2020

motion seeking to suppress his confession were that the confession was

given involuntarily and because admission of the confession was more

prejudicial than probative under Pennsylvania Rule of Evidence 403.3 (Id. at

41-42). Appellant contends that under Rule 403, the trial court should have

considered “whether [his] confession was so unreliable that the prejudicial

effect of admitting it would outweigh any probative value.” (Id. at 41).

       Further, Appellant maintains that application of the law of the case

doctrine was inappropriate because there was a substantial change in the

evidence which would be introduced at a new suppression hearing.

Specifically, Appellant claims that he would now testify on his own behalf at

____________________________________________


3 We note that Appellant does not argue the merits of whether his
suppression motion should have been granted on the grounds alleged
concerning involuntariness and under Rule 403. Rather, Appellant’s sole
complaint in this issue is whether the court misapplied the law of the case
doctrine in deciding to deny Appellant’s 2020 suppression motion.



                                          - 10 -
J-A22033-21


the suppression hearing.     In doing so, Appellant insists that he would

provide a substantially different factual record than that considered in 2010

because the trial court could hear Appellant’s personal explanation of the

circumstances surrounding his interrogation as well as his physical and

mental health. (Id. at 43). In addition, Appellant maintains that he would

introduce the testimony of Dr. Martell regarding Appellant’s psychological

assessment and how Appellant was vulnerable to making a false confession,

and the testimony of Dr. Evans regarding the phenomenon of false

confessions in general. Appellant concludes that this Court should vacate his

convictions and judgment of sentence and remand this matter for an entirely

new suppression hearing. We disagree.

      “Whether the [l]aw of the [c]ase [d]octrine precludes review in a given

situation is a pure question of law. Therefore, our standard of review is de

novo.”   Commonwealth v. Lancit, 139 A.3d 204, 206 (Pa.Super. 2016),

appeal denied, 640 Pa. 543, 164 A.3d 465 (2016) (citations omitted).

      The law of the case doctrine “refers to a family of rules which embody

the concept that a court involved in the later phases of a litigated matter

should not reopen questions decided by another judge of that same court or

by a higher court in the earlier phases of the matter.” Commonwealth v.

Starr, 541 Pa. 564, 574, 664 A.2d 1326, 1331 (1995).         This Court has

explained the law of the case doctrine as follows:

         Among the related but distinct rules which make up the
         law of the case doctrine are that: (1) upon remand for

                                    - 11 -
J-A22033-21


          further proceedings, a trial court may not alter the
          resolution of a legal question previously decided by the
          appellate court in the matter; (2) upon a second appeal,
          an appellate court may not alter the resolution of a legal
          question previously decided by the same appellate court;
          and (3) upon transfer of a matter between trial judges of
          coordinate jurisdiction, the transferee trial court may not
          alter the resolution of a legal question previously decided
          by the transferrer trial court.

Commonwealth v. Viglione, 842 A.2d 454, 461-62 (Pa.Super. 2004)

(citation omitted).

          The various rules which make up the law of the case
          doctrine serve not only to promote the goal of judicial
          economy…but also operate (1) to protect the settled
          expectations of the parties; (2) to insure uniformity of
          decisions; (3) to maintain consistency during the course of
          a single case; (4) to effectuate the proper and streamlined
          administration of justice; and (5) to bring litigation to an
          end.

Commonwealth v. McCandless, 880 A.2d 1262, 1267 (Pa.Super. 2005),

appeal dismissed as improvidently granted, 593 Pa. 657, 933 A.2d 650

(2007).

      Departure from the law of the case doctrine is allowed in exceptional

circumstances such as: (1) where there has been an intervening change in

the controlling law, (2) a substantial change in the facts or evidence giving

rise to the dispute in the matter, or (3) where the prior holding was clearly

erroneous and would create a manifest injustice if followed.         Viglione,

supra.

      Pennsylvania Rule of Evidence 403 limits the admission of relevant

evidence, stating: “The court may exclude relevant evidence if its probative

                                     - 12 -
J-A22033-21


value is outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Pa.R.E. 403.

      Instantly, the court explained that it denied Appellant’s 2020 motion to

suppress based on the law of the case doctrine:

         In this case, the issues contained in Appellant’s
         suppression motion were previously litigated before the
         Honorable Judge John Cherry on June 21, 2010. We
         concluded that these issues were barred from being
         litigated again for Appellant’s 2020 trial under the law of
         the case doctrine. The controlling law has not changed in
         this matter nor have the facts or evidence giving rise to
         the dispute. We find no reason to disturb the decision
         made by Judge Cherry in the suppression hearing held
         before Appellant’s first trial. Additionally, the Superior
         Court of Pennsylvania found that Appellant’s confession
         was voluntary on appeal and, therefore, found Judge
         Cherry’s decision to be supported by the relevant facts and
         law.

(Trial Court Opinion at 9) (internal footnote and citation omitted).

      Our review of the record confirms that Appellant challenged the

voluntariness of his confession in the 2010 suppression motion and attacked

the denial of that motion on direct appeal.     This Court affirmed on direct

appeal, concluding that Appellant’s confession was not involuntary.      See

Commonwealth v. Reeves, 32 A.3d 256 (Pa.Super. 2011) (unpublished

memorandum) (affirming denial of Appellant’s suppression motion where

Appellant appeared coherent, alert, and physically sound during interview;

no threats or promises were made to induce Appellant’s confession; police

gave Appellant Miranda warnings at two points during interview, during

                                     - 13 -
J-A22033-21


which Appellant voluntarily waived his rights and confessed; although

interview was custodial in nature, it was not so manipulative or coercive as

to deprive Appellant of his ability to make free and unconstrained choice).

We agree with the trial court that the law of the case doctrine applies under

these circumstances. See Viglione, supra.

       Additionally, we agree with the trial court that Appellant has not

demonstrated that he is entitled to an exception to the law of the case

doctrine based on Appellant’s proffered “new” evidence.         The fact that

Appellant now wants to testify at a suppression hearing is nothing “new.”

Appellant knew all the facts concerning his confession at the time of his

2010 suppression hearing and chose at the time not to testify concerning the

voluntariness of his confession.4 Appellant is not entitled to the proverbial

“second bite of the apple” by construing his intent to testify at a second

hearing as a change in the facts. See id.

       Likewise, Appellant’s proffered introduction of testimony from Drs.

Evans and Martell does not afford him relief where the trial court decided

that the testimony of these experts would have been inadmissible at both a

suppression hearing and at trial. Specifically, the court explained that “[t]he

proposed testimony would have included discussion on specific investigatory
____________________________________________


4 Although the Commonwealth bears the burden of producing evidence and
of establishing that the challenged evidence was not obtained in violation of
the defendant’s rights, the defendant may also testify at a suppression
hearing. See Pa.R.Crim.P. 581(H).



                                          - 14 -
J-A22033-21


techniques” and was therefore inadmissible “because the ultimate issue is

one of credibility and is best left to the jury.”      (Trial Court Opinion at 10)

(relying on Commonwealth v. Alicia, 625 Pa. 429, 92 A.3d 753 (2014),

holding that expert testimony on phenomenon of false confessions would

impermissibly invade jury’s exclusive role as arbiter of credibility).

      We agree with the trial court’s rationale.                 Although Alicia was

rendered in the context of expert testimony concerning false confessions at

trial, the Court did not specifically limit its holding to trials.        Additionally,

Appellant has not introduced any authority to support the proposition that

Alicia should not apply to suppression hearings.            Consequently, Appellant

has failed to demonstrate an exception to applying the law of the case

doctrine based on his proffered expert testimony. See Viglione, supra.

      Finally, Appellant’s reliance on Rule 403 is also unavailing.                  In

Appellant’s 2020 suppression motion he argued that his confession should be

suppressed under Rule 403 because the “circumstances attendant to his

interrogation render the confession unreliable.”           (Omnibus Pretrial Motion,

8/3/20, at 37). The circumstances detailed include an alleged failure to read

Appellant   his   Miranda    rights,   the      duration    of    his   detention   and

interrogation, and his physical and mental state.             (Id. at 37-38).       This

argument is essentially no different from Appellant’s claim that his

confession should be suppressed as involuntary. We reiterate that this Court

has already upheld the voluntariness of Appellant’s confession on direct


                                       - 15 -
J-A22033-21


appeal.

       In any event, Appellant’s reliance on Rule 403 is misplaced. Rule 403

is a rule of evidence pertaining to whether certain evidence may come in at

trial—the Rule is generally not appliable at the suppression stage, which

focuses on whether the Commonwealth violated a defendant’s constitutional

rights. Whether evidence should be suppressed because it was obtained in

violation of a defendant’s constitutional rights is a different question than

whether evidence should come in at trial based on its potential for prejudice.

See generally Commonwealth v. Hicks, 625 Pa. 90, 91 A.3d 47 (2014)

(explaining that Rule 403 is “trial-oriented rule”; balancing inquiry under

Rule 403 is fact and context specific and normally dependent on evidence

presented at trial; as such, Rule 403 rulings are generally deferred to trial).

Thus, we disagree with Appellant’s contention that the court was obligated to

conduct a Rule 403 balancing test at the suppression stage of the

proceedings.5

       Under    these    circumstances,        we   conclude   that   the   trial   court

appropriately applied the law of the case doctrine when it decided not to
____________________________________________


5 To the extent Appellant complains that the court should have conducted a
Rule 403 balancing test before admitting Appellant’s confession at the
retrial, we emphasize that “[e]vidence will not be prohibited merely because
it is harmful to the defendant.” Commonwealth v. Dillon, 592 Pa. 351,
366, 925 A.2d 131, 141 (2007). A confession will almost always be harmful
to a defendant, but, where a court has concluded that the confession was
made voluntarily, we cannot say that the probative value of the confession is
outweighed by the danger of unfair prejudice.



                                          - 16 -
J-A22033-21


conduct a second suppression hearing concerning the voluntariness of

Appellant’s confession.    See Lancit, supra.       Therefore, Appellant’s first

issue does not merit relief.

      In his second issue, Appellant concedes that our Supreme Court’s

holding in Alicia barred him from presenting Dr. Evans’ testimony about the

general phenomenon of false confessions at trial.       Nevertheless, Appellant

argues that the testimony of Dr. Martell should have been admitted because

it “does not fall within the scope of the general expert testimony on false

confessions prohibited by Alicia and is admissible expert testimony under

Pennsylvania Rule of Evidence 702.” (Appellant’s Brief at 53-54). Appellant

contends Dr. Martell’s testimony was important to show Appellant’s mental

state at the time he made his confession. Appellant concludes the trial court

erred by precluding Dr. Martell’s testimony at the retrial, and this Court

must grant relief. We disagree.

      When reviewing the admission or exclusion of evidence, our standard

of review is well established and very narrow:

         The admission of evidence is solely within the discretion of
         the trial court, and a trial court’s evidentiary rulings will be
         reversed on appeal only upon an abuse of that discretion.
         An abuse of discretion will not be found based on a mere
         error of judgment, but rather occurs where the court has
         reached a conclusion that overrides or misapplies the law,
         or where the judgment exercised is manifestly
         unreasonable, or the result of partiality, prejudice, bias or
         ill-will.

Commonwealth v. Woodard, 634 Pa. 162, 186, 129 A.3d 480, 494


                                     - 17 -
J-A22033-21


(2015), cert. denied, 137 S.Ct. 92, 196 L.Ed.2d 79 (2016) (internal citations

and quotation marks omitted).         “We must also be mindful that a

discretionary ruling cannot be overturned simply because a reviewing court

disagrees with the trial court’s conclusion.”   Commonwealth v. O'Brien,

836 A.2d 966, 968 (Pa.Super. 2003), appeal denied, 577 Pa. 695, 845 A.2d

817 (2004).

        When a [trial] court comes to a conclusion through the
        exercise of its discretion, there is a heavy burden [on the
        appellant] to show that this discretion has been abused.
        An appellant cannot meet this burden by simply
        persuading an appellate court that it may have reached a
        different conclusion than that reached by the trial court;
        rather, to overcome this heavy burden, the appellant must
        demonstrate that the trial court actually abused its
        discretionary power.

Commonwealth v. Gill, 651 Pa. 520, 533, 206 A.3d 459, 466 (2019)

(citations and quotation marks omitted).

     Pennsylvania Rule of Evidence 702 provides:

        Rule 702. Testimony by Expert Witnesses

        A witness who is qualified as an expert by knowledge, skill,
        experience, training, or education may testify in the form
        of an opinion or otherwise if:

        (a) the expert’s scientific, technical, or other specialized
        knowledge is beyond that possessed by the average
        layperson;

        (b) the expert’s scientific, technical, or other specialized
        knowledge will help the trier of fact to understand the
        evidence or to determine a fact in issue; and

        (c) the expert’s methodology is generally accepted in the
        relevant field.

                                   - 18 -
J-A22033-21



Pa.R.E. 702.

      “There has been a long-standing policy in this Commonwealth of

protecting the jury’s prerogative to determine credibility from the undue

influence that accompanies expert testimony on the subject of credibility of

witnesses.” Commonwealth v. Pugh, 101 A.3d 820, 822 (Pa.Super. 2014)

(en banc), appeal denied, 632 Pa. 670, 117 A.3d 296 (2015).

      In Alicia, our Supreme Court held that “expert testimony [regarding

false confessions] constitutes an impermissible invasion of the jury’s role as

the exclusive arbiter of credibility.” Alicia, supra at 446, 92 A.3d at 764.

The Court further stated: “[T]he matter of whether [the defendant’s]

confession is false is best left to the jury’s common sense and life

experience, after proper development of relevant issues related to, inter alia,

the particular circumstances surrounding the elicitation of his confession,

using the traditional and time-honored techniques of cross-examination and

argument.” Id. at 447, 92 A.3d at 764.

      Instantly, in evaluating Appellant’s issue, the court explained:

         In this case, Appellant wished to introduce the testimony
         of two experts, Dr. Jacqueline Evans and Dr. Dan Martell,
         regarding false confessions.       The proposed testimony
         would have included discussion on specific investigatory
         techniques. This [c]ourt determined that, under Alicia,
         this testimony is inadmissible at both a hearing and trial
         because the ultimate issue is one of credibility and is best
         left to the jury. Therefore, we find this claim lacks merit.

(Trial Court Opinion at 10).


                                    - 19 -
J-A22033-21


      Under Alicia, the trial court correctly determined that testimony

regarding false confessions was inadmissible at trial.         See Alicia, supra;

Pugh, supra.        Specifically, Appellant sought to introduce Dr. Martell’s

testimony that based on Appellant’s psychological vulnerabilities, he would

have been more susceptible to making a false confession under interrogative

pressure.   Thus, we see no reason to disturb the court’s preclusion of Dr.

Martell’s proffered testimony concerning Appellant’s mental state, where Dr.

Martell’s testimony would have improperly opined on Appellant’s credibility.

See id. See also Woodard, supra. Accordingly, Appellant’s second issue

merits no relief.

      In Appellant’s third issue, he argues that the court abused its

discretion by permitting the Commonwealth to read Appellant’s testimony

from his first trial to the jury in his retrial.      Appellant acknowledges that

testimony from a first trial is generally admissible at a retrial even when the

defendant does not testify at the second trial.          (Appellant’s Brief at 56).

Nevertheless, Appellant claims that this general rule should not apply where

the prior testimony was “impelled by a constitutional defect—here, the

ineffective assistance of trial counsel.”     (Id.)     Appellant insists that trial

counsel’s ineffectiveness induced him to testify at the first trial to explain

why Appellant made the confession to police, particularly where trial court




                                     - 20 -
J-A22033-21


had failed to introduce alternative suspects to the jury.         (Id. at 57).6

Appellant concludes admission of his testimony at the retrial was improper,

and this Court must grant appropriate relief. We disagree.

       Our Supreme Court has stated:

          [A] defendant in a criminal case who takes the stand in his
          own behalf and testifies without asserting his privilege
          against self-incrimination thereby waives the privilege as
          to the testimony given so that it may be[ ]used against
          him in a subsequent trial of the same case. The fact that
          the defendant does not take the stand at the second trial
          does not prevent the use of his testimony given at the
          former trial, if it would otherwise be admissible.

Commonwealth v. Boyle, 498 Pa. 486, 498, 447 A.2d 250, 256 (1982)

(footnote and citations omitted).         In Boyle, our Supreme Court concluded

that “[t]he fact that Boyle exercised his right of silence during the second

trial did not insulate him from the consequences of his earlier testimony.”

Id. The Court reasoned that “[i]t has long been recognized that testimony

from an earlier trial may be introduced in the prosecution’s case against a

defendant regardless of whether that defendant takes the stand or not in the

second proceeding.” Id. (citations omitted).
____________________________________________


6 Appellant observes that our Supreme Court granted review of a similar
issue in Commonwealth v. Dougherty, No. 512 EAL 2020, 2021 WL
1097731 (Pa. Mar. 23, 2021) (per curiam) (granting allowance of appeal
limited to following issue: “Where [petitioner’s] testimony at his first trial
was induced by the ineffective assistance of counsel, did the trial court
commit reversible error by admitting that testimony at his third trial?”).
Nevertheless, the Court subsequently dismissed the appeal based on the
appellant’s death. See Commonwealth v. Dougherty, ___ Pa. ___, 263
A.3d 1143 (2021) (per curiam).



                                          - 21 -
J-A22033-21


      Instantly, the trial court explained:

          In this case, Appellant voluntarily testified during his first
          trial. This testimony was read during his retrial. Appellant
          argued, prior to trial, that it would be prejudicial to
          introduce the prior testimony when his previous trial
          counsel was found to be ineffective. We do not find this
          argument to be persuasive. Appellant’s prior trial counsel
          was deemed ineffective because he failed to investigate an
          alternate suspect or to argue such at trial.             This
          ineffectiveness has nothing to do with Appellant’s decision
          to testify at his previous trial. Therefore, under the facts
          and circumstances in this case and taking into
          consideration the decision in Boyle, this [c]ourt concluded
          that Appellant’s prior testimony is admissible. Thus, we
          find this claim lacks merit.

(Trial Court Opinion at 12-13) (record citation omitted).

      We see no reason to disturb the trial court’s analysis.              Prior to

testifying in his first trial, Appellant acknowledged his right to remain silent

and indicated his intent to waive that right so he could testify on his own

behalf.   (N.T. Trial, 6/21-23/10, at 154-157).      We are not persuaded by

Appellant’s argument that this waiver was tainted by the ineffective

assistance of counsel.    The Third Circuit held that Appellant’s initial trial

counsel was ineffective for failing to investigate and argue that a third-party

alternate suspect was guilty of the crimes charged. We agree with the trial

court that Appellant’s decision to testify was not caused by counsel’s

ineffectiveness.   As such, the court did not abuse its discretion when it

permitted Appellant’s prior testimony to be introduced at his retrial.        See

Woodard, supra. See also Boyle, supra.

      In his fourth issue, Appellant argues that the trial court erred by

                                      - 22 -
J-A22033-21


consistently sustaining the Commonwealth’s objections to the introduction of

evidence of alternate suspects and the course of the police investigation.

(Appellant’s Brief at 58).       Appellant asserts that this is “precisely the

evidence the federal courts held [Appellant’s] first counsel was ineffective for

not presenting.” (Id.) Appellant claims that testimony regarding alternate

suspects was not hearsay and should have been allowed to show the course

of conduct of the police investigation. (Id. at 59). Relying on our Supreme

Court’s recent decision in Commonwealth v. Yale, 9 MAP 2020, 2021 WL

1681926, at *1 (Pa. filed Apr. 29, 2021), Appellant claims that precluding

the introduction of this evidence violated his right to present a complete

defense. (Appellant’s Brief at 58). We disagree.

      It is well-settled that:

         Hearsay is a statement, other than one made by the
         declarant while testifying at the trial or hearing, offered in
         evidence to prove the truth of the matter asserted.
         Hearsay testimony is per se inadmissible in this
         Commonwealth, except as provided in the Pennsylvania
         Rules of Evidence, by other rules prescribed by the
         Pennsylvania Supreme Court, or by statute. On the other
         hand, evidence that would constitute inadmissible hearsay
         if offered…for one purpose may be admitted for another
         purpose….

Commonwealth v. Dent, 837 A.2d 571, 577 (Pa.Super. 2003), appeal

denied, 581 Pa. 671, 863 A.2d 1143 (2004) (citations and internal quotation

marks omitted).

         It is, of course, well established that certain out-of-court
         statements offered to explain a course of police conduct
         are admissible. Such statements do not constitute hearsay

                                      - 23 -
J-A22033-21


         since they are not offered for the truth of the matters
         asserted; rather, they are offered merely to show the
         information upon which police acted.

         Nevertheless, it cannot be said that every out-of-court
         statement having bearing upon subsequent police conduct
         is to be admitted, for there is great risk that, despite
         cautionary jury instructions, certain types of statements
         will be considered by the jury as substantive evidence of
         guilt. Further, the police conduct rule does not open the
         door to unbounded admission of testimony, for such would
         nullify an accused’s right to cross-examine and confront
         the witnesses against him.

Id. at 579 (quoting Commonwealth v. Palsa, 521 Pa. 113, 555 A.2d 808

(1989)) (internal citations and emphasis omitted).

      Pennsylvania Rule of Evidence 804 concerns exceptions to hearsay

when the declarant of the statement is unavailable as a witness. Subsection

804(a) sets forth the criteria for unavailability:

         Rule 804. Exceptions to the Rule Against Hearsay—
         When the Declarant is Unavailable as a Witness

         (a) Criteria for Being Unavailable.          A declarant is
         considered to be unavailable as a witness if the declarant:

            (1) is exempted from testifying about the subject
            matter of the declarant’s statement because the
            court rules that a privilege applies;

            (2) refuses to testify about the subject matter
            despite a court order to do so;

            (3) testifies to not remembering the subject matter,
            except as provided in Rule 803.1(4);

            (4) cannot be present or testify at the trial or
            hearing because of death or a then-existing infirmity,
            physical illness, or mental illness; or


                                      - 24 -
J-A22033-21


           (5) is absent from the trial or hearing and the
           statement’s proponent has not been able, by process
           or other reasonable means, to procure:

              (A) the declarant’s attendance, in the case of a
              hearsay exception under Rule 804(b)(1) or
              (6); or

              (B) the declarant’s attendance or testimony, in
              the case of a hearsay exception under Rule
              804(b)(2), (3), or (4).

Pa.R.E. 804(a). Subsection 804(b) lists the specific exceptions—statements

that are not excluded by the rule against hearsay if the declarant is

unavailable as a witness. Id. at 804(b).

     In its opinion, the trial court thoroughly explains the relevant

statements objected to at trial, and its rationale for sustaining the

Commonwealth’s objections:

        In this case, the Commonwealth objected several times to
        the testimony regarding statements made to Detective
        Krokos by unavailable witnesses. (N.T. Trial, 10/20/20, at
        357, 361, 366, 372, 377, 383, 387).

        The Commonwealth objected to Detective Krokos testifying
        to what Billy Grier stated during his interview. (Id. at
        357). [The trial court] initially sustained the objection.
        (Id.) However, after a sidebar conversation with both
        attorneys, Detective Krokos was permitted to testify about
        what Billy Grier told him. (Id. at 360). Detective Krokos
        testified that Billy Grier stated that he saw somebody go
        into the store that []he thought committed the crime. (Id.
        at 361).

        The Commonwealth next objected to further testimony
        regarding Billy Grier’s statements to Detective Krokos.
        (Id.)   [The trial court] permitted the testimony but
        reminded the jury that the testimony is being offered as
        part of the investigation in the case in general. (Id. at

                                   - 25 -
J-A22033-21


       366). Detective Krokos went on to testify about what Billy
       Grier told him. (Id. at 369).

       The Commonwealth next objected to testimony by
       Detective Krokos regarding information from Danielle
       Igazzitto. (Id. at 372). Again, [the trial court] allowed
       the testimony. (Id.)

       Next, the Commonwealth objected to the introduction of a
       statement from Isaiah Richmond to Kai Anderson. (Id. at
       377). [The trial court] sustained the objection initially.
       (Id.) Detective Krokos was not permitted to testify about
       what the statement was, but he was permitted to testify to
       his course of conduct, including how the information or
       statement affected his investigation. (Id. at 378).

       Next, the Commonwealth objected to the introduction of a
       statement allegedly made by Kai Anderson to Kenny
       Marlow and then to Detective Krokos. (Id. at 383-84).
       [The trial court] sustained the objection as this alleged
       statement is double hearsay.       (Id. at 384).    Again,
       Detective Krokos was permitted to testify about how this
       information affected his course of conduct, but he was not
       permitted to testify to what the alleged statement was.
       (Id. at 384-85).

       Finally, the Commonwealth objected to the introduction of
       a statement allegedly made by Kai Anderson to Jonathan
       Johnston and relayed by Jonathan Johnston to detectives
       in an interview.    (Id. at 387-88).     [The trial court]
       sustained the objection at sidebar. (Id. at 390). Without
       disclosing the actual statements, Detective Krokos was,
       again, permitted to testify to how his course of conduct
       was affected by the information. (Id. at 391-92).

       [The trial court], at sidebar, then informed the attorneys
       that it had rescinded its earlier order regarding the
       Commonwealth’s objections to the introduction of
       statements made by Kai Anderson. (Id. at 404). [The
       trial court] stated that it would make a determination
       regarding the admissibility after the availability of Kai
       Anderson was determined.        (Id.)   Through testimony
       taken outside the presence of the jury by Charles Perkins,
       it was ultimately determined by [the trial court] that Kai

                                 - 26 -
J-A22033-21


         Anderson was not an unavailable witness and that his
         statements would not be admissible. (Id. at 502).

         “A declarant is considered to be unavailable as a witness if
         the declarant refuses to testify about the subject matter
         despite a court order to do so.” Pa.R.E. 804(a)(2). It is
         within the trial court’s discretion to determine whether
         there has been a good faith effort to locate a witness.
         Commonwealth v. Lebo, 795 A.2d 987, 990 (Pa.Super.
         2002).

         In this case, Charles Perkins, a private investigator, was
         asked by the defense to locate Kai Anderson on October
         19, 2020, the evening after the first day of trial. (Id. at
         490-91, 494).      Perkins located the address on the
         subpoena on October 20, 2020, the second day of trial.
         (Id. at 495). However, Perkins was unable to physically
         locate Kai Anderson or convince him to be served. (Id. at
         491, 493). The defense waited until after trial had already
         begun to ask a private investigator to locate Kai Anderson.
         Thus, [the trial court] determined that the defense’s
         actions did not constitute a good faith effort to locate Kai
         Anderson and, as a result, did not allow Kai Anderson’s
         statement to be admitted.

         Ultimately, [the trial court] permitted testimony that
         demonstrated the course of conduct in the investigation by
         Detective Krokos without allowing specific statements
         made by witnesses not under oath or available for cross-
         examination. This decision allowed Detective Krokos to
         explain his investigation and how any information given to
         him affected said investigation. Therefore, we find this
         claim also lacks merit.

(Trial Court Opinion at 13-15) (citation formatting provided).

      Our review of the record supports the court’s analysis.      Contrary to

Appellant’s assertions, the trial court admitted evidence suggesting the

possibility of alternate suspects in this case, to the extent that such evidence

was offered to demonstrate the police course of conduct. See Dent, supra.


                                     - 27 -
J-A22033-21


On the other hand, the court properly excluded statements made directly by

the alleged alternate suspects where those statements constituted hearsay

subject to no hearsay exception. See id. We see no abuse of discretion in

the court’s evidentiary rulings. See Woodard, supra.

      Regarding Appellant’s reliance on Yale, our Supreme Court explained

that “a defendant has the right to present evidence and that in defense,

evidence of a third person’s guilt is relevant.”       Yale, supra at *8.

Nevertheless, the Yale Court made clear that “[t]hird person guilt evidence

is admissible if it is relevant, not otherwise excludable, and surmounts

the disqualifying considerations of Pa.R.E. 403.”   Id. at *16 (emphasis

added). Here, the evidence that Appellant sought to admit was excludable

as hearsay and no exception to the rule against hearsay applied. Therefore,

Appellant’s citation to Yale does not afford him relief.   Accordingly, we

affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                                  - 28 -